COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
JASMINE TALENE
  POSEY,
 
                            Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00032-CR
 
Appeal from the
 
204th District Court
 
of Dallas County, Texas
 
(TC# F-0140561-HQ)
 
 




O P I N I O N
 
Jasmine Talene
Posey appeals the trial court=s denial of her motion to suppress a small bag of
methamphetamine seized from her closed purse. 
Finding we lack jurisdiction, we dismiss the appeal.
Posey pleaded guilty pursuant to a
plea agreement which was accepted by the trial court.  Posey was therefore required to specify that
the substance of her present appeal was: 
(1) for a jurisdictional defect; (2) raised by the written motion and
ruled on before trial; or (3) with the trial court=s permission.  See Tex.
R. App. P. 25.2(b)(3).  Posey=s notice of appeal does not contain
any of the specific statements required under the rules.  Having failed to comply with Rule 25.2(b)(3), Posey has not properly invoked this Court=s jurisdiction.




Conclusion
Posey=s appeal is therefore dismissed for
want of subject matter jurisdiction.
 
SUSAN
LARSEN, Justice
December 12, 2002
 
Before Panel No. 3
Barajas, C.J., Larsen, and
Chew, JJ.
 
(Do Not Publish)